Case 4:19-cr-00068-ALM-KPJ Document 92 Filed 03/14/19 Page 1 of 6 PageID #: 193




                    IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  UNITED STATES OF AMERICA §
                                          §
  v.                         §
                                          §          NO. 4:19-CR-68
                                          §          Judge
  ZENON DOMINGUEZ NIETO (1) §
   a.k.a. DOMINGUEZ NIETO §
  JULIANO GARCIA-ZABALETA (2) §                      SEALED
   a.k.a.           TORO               §
  JOSE ANTONIO IBARRA GODINEZ (3) §
   a.k.a. GORDO §
   a.k.a. GORDITO §




                                                                      MAR 14 2019
                                                                 Clerk, U.S. District Court
                                                             fg- Texas Eastern




                     FIRST SUPERSEDING INDICTMENT

  THE UNITED STATES GRAND JURY CHARGES:
Case 4:19-cr-00068-ALM-KPJ Document 92 Filed 03/14/19 Page 2 of 6 PageID #: 194




                                           Count One

                                                           Violation: 21 U.S.C. § 846
                                                           (Conspiracy to Distribute or
                                                           Possess with Intent to Distribute
                                                           or Dispense Cocaine)

          From on or about November 1, 2016, the exact date being unknown to the Grand

   Jury, and continuing thereafter until on or about February 8, 2019, in the Eastern District of

   Texas and elsewhere,

                    Zenon Dominguez Nieto, a.k.a. Domiguez Nieto; (1)
                        Juliano Garcia-Zabaleta, a.k.a. Toro; (2)
               Jose Antonio Ibarra Godinez, a.k.a. Gordo, a.k.a. Gordito; (3)




  defendants, did intentionally and knowingly conspire, combine, confederate, and agree

  together, with each other, and with other persons known and unknown to the Grand Jury to

  distribute and possess with intent to distribute 5 kilograms or more of a mixture of

  substance containing a detectable amount of cocaine; a violation of 21 U.S.C. § 841(a)(1).

         In violation of 21 U.S.C. §846.
Case 4:19-cr-00068-ALM-KPJ Document 92 Filed 03/14/19 Page 3 of 6 PageID #: 195




               NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
                                 (Pursuant to 21 U.S.C. § 853)


          As a result of the commission of the foregoing offense alleged in the indictment,

   the defendants shall forfeit to the United States, pursuant to 21 U.S.C.§853, any

   property constituting, or derived from, proceeds obtained directly, or indirectly, as a

   result of the said violation, and any property used, or intended to be used in any manner

   or part, to commit or to facilitate the commission of the said violation, including but not

   limited to the following:

   MONEY JUDGMENT

          A sum of money equal to thirty-five million, one hundred thousand dollars

   ($35,100,000.00) in United States currency, representing the amount of proceeds

   obtained as a result of the offense alleged in Count One, conspiracy to distribute and

  possess with intent to distribute a Schedule II controlled substance, namely 5 kilograms

   or more of cocaine, for which the defendants are personally liable for the approximate

   amounts shown below:

  Zenon Dominguez Nieto
  Juliano Garcia-Zabaleta
  Jose Antonio Ibarra Godinez




  Omar Martinez $954,000
Case 4:19-cr-00068-ALM-KPJ Document 92 Filed 03/14/19 Page 4 of 6 PageID #: 196




          Substitute assets

          If any property subject to forfeiture as a result of any act or omission by the

   defendants (i) cannot be located upon the exercise of due diligence, (ii) has been

  transferred or sold to, or deposited with a third party, (iii) has been placed beyond the

  jurisdiction of the court, (iv) has been substantially diminished in value, or (v) has been

   commingled with other property which cannot be subdivided without difficulty, the

  defendants shall forfeit to the United States any other property of the defendants up to the

  value of the forfeitable property.

                                                     A TRUE BILL



                                                     GRAND JURY FOREPERSON


  JOSEPH D. BROWN
  UNITED STATES ATTORNEY




  Lesley D. Brooks                            Date
  Assistant United States Attorney
Case 4:19-cr-00068-ALM-KPJ Document 92 Filed 03/14/19 Page 5 of 6 PageID #: 197




                    IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  UNITED STATES OF AMERICA §

  v.                         §
                                          §          NO. 4:19-CR-68
                                          §          Judge
  ZENON DOMINGUEZ NIETO (1) §
   a.k.a. DOMINGUEZ NIETO §
  JULIANO GARCIA-ZABALETA (2) §                      SEALED
   a.k.a.           TORO               §
  JOSE ANTONIO IBARRA GODINEZ (3) §
   a.k.a. GORDO §
   a.k.a. GORDITO §




                            NOTICE OF PENALTY

                                  Count One
Case 4:19-cr-00068-ALM-KPJ Document 92 Filed 03/14/19 Page 6 of 6 PageID #: 198




   Violation:    21 U.S.C. § 846

   Penalty: If 5 kilograms or more of a mixture or substance containing a detectable
                  amount of cocaine - not less than 10 years, nor more than life, a fine not to
                  exceed $10 million, or both; supervised release of at least 5 years;

                 If 500 grams or more of a mixture or substance containing a detectable
                 amount of cocaine - not less than 5 years, nor more than 40 years
                 imprisonment, a fine not to exceed $5,000,000, or both; supervised release
                 of at least 4 years;

   Special Assessment: $100.00
